Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of this
31st day of December, 2010, by and between R. William Petty, M.D. (“Executive”),
and Exactech, Inc., a Florida corporation (the “Company”).

Recitals

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated March 31, 2008, (the “Employment Agreement”); and

WHEREAS, the Employment Agreement currently contemplates that the Employment
Agreement will terminate on December 31, 2010 and, beginning on January 1, 2011,
the Company shall employ the Executive in another mutually agreeable executive
level position until December 31, 2013 (the “Subsequent Term”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to extend its current term to March 31, 2011 to begin the Subsequent Term on
April 1 2011 to allow for the renegotiation of the new employment agreement that
will govern the Subsequent Term (the “New Employment Agreement”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Section 2.1 of the Employment Agreement is hereby amended by deleting the
reference to “December 31, 2010” and substituting therefor “March 31, 2011.”

2. Section 2.4 of the Employment Agreement is hereby amended by deleting the
reference to “January 1, 2011” and substituting therefor “April 1, 2011.”

3. The parties acknowledge and agree that, in light of the foregoing amendments,
until the beginning of the Subsequent Term, the compensation for which shall be
determined in the New Employment Agreement, the Executive’s compensation shall
continue to be controlled by Section 3.1 of the Employment Agreement, taking
into account such increases in the Executive’s base salary the Board has
approved since the Company’s initial entry into the Employment Agreement. The
parties further acknowledge and agree that any additional compensation (e.g.,
incentive compensation, bonuses, etc.) for 2011 and through the Subsequent Term
shall be governed by the New Employment Agreement.

4. Except as specifically amended hereby, the Employment Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed.

5. This Amendment shall be deemed a contract made under the laws of the State of
Florida and for all purposes shall be governed by and construed in accordance
with the laws of such State applicable to contracts made and to be performed
entirely within such State.



--------------------------------------------------------------------------------

6. This Amendment may be executed in counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first written above.

 

ADDRESS:   THE COMPANY: c/o Exactech, Inc.   EXACTECH 2320 N.W. 66th Court    
Gainesville, Florida 32653       By:  

    /s/ William B. Locander

  Name:   William B. Locander, Ph.D.   Title:   Compensation Committee Chairman
ADDRESS:   THE EXECUTIVE: c/o Exactech, Inc.     2320 N.W. 66th Court  

                /s/ R. William Petty

Gainesville, Florida 32653   Name:       R. William Petty, M.D.

 

3